                        IN THE UNITED STATES DISTRICT COURT

                         FOR THE EASTERN DISTRICT OF TEXAS

                                    BEAUMONT DIVISION

NOE SANCHEZ                                     §

VS.                                             §                CIVIL ACTION NO. 1:18cv113

M.K. LEWIS                                      §

                             ORDER ADOPTING
            THE MAGISTRATE JUDGE’S REPORT AND RECOMMENDATION

       Noe Sanchez, proceeding pro se, filed the above-styled petition for writ of habeas corpus
pursuant to 28 U.S.C. § 2241 challenging a prison disciplinary conviction. The court previously

referred this matter to the Honorable Zack Hawthorn, United States Magistrate Judge, at Beaumont,

Texas, for consideration pursuant to 28 U.S.C. § 636 and applicable orders of this court. The

Magistrate Judge has submitted a Report and Recommendation of United States Magistrate Judge

concerning this matter. The Magistrate Judge recommends the petition be denied.

       The court has received and considered the Report and Recommendation of United States

Magistrate Judge, along with the record and pleadings. No objections were filed to the Report and

Recommendation.

                                            ORDER

       Accordingly, the findings of fact and conclusions of law of the Magistrate Judge are correct

and the report of the Magistrate Judge is ADOPTED as the opinion of the court. A final judgment

shall be entered in accordance with the recommendation of the Magistrate Judge.

      SIGNED this the 26 day of February, 2019.




                                    ____________________________
                                    Thad Heartfield
                                    United States District Judge
